Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 214







Chad Lee Luger, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140106







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for petitioner and appellant; submitted on brief.



Allen M. Koppy, State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for respondent and appellee; submitted on brief.

Luger v. State

No. 20140106



Per Curiam.

[¶1]	Chad Lee Luger appeals a district court order denying his petition for postconviction relief after pleading guilty to interference with a telephone during an emergency call and aggravated assault.  Luger argued the district court erred in denying his petition after an evidentiary hearing because he was denied effective assistance of counsel, and the outcome would have been different had his attorney not failed to depose a witness or not advised him that he would receive a maximum sentence if he were to take the matter to trial.  We conclude the district court did not err in determining Luger failed to establish ineffective assistance of counsel.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom